UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) þ Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2014 or ¨ Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 000-52622 GREEN PLANET BIOENGINEERING CO., LTD. (Exact Name of Registrant as Specified in its charter) Delaware 37-1532842 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 20807 Biscayne Blvd., Suite 203, Aventura, Florida (Address of principal executive offices) (Zip Code) (305) 356-8083 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YesþNo¨ The number of shares of common stock outstanding as of August 15, 2014 was 20,006,402. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements 4 Balance Sheets as of June 30, 2014 (Unaudited) and December 31, 2013(Audited) 4 Statements of Operations for the Three and Six Months Ended June 30, 2014 and 2013 (Unaudited) 5 Statements of Cash Flows for the Three and Six Months Ended June 30, 2014 and 2013 (Unaudited) 6 Notes to the Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures about Market Risk 10 Item 4. Controls and Procedures 10 PART II OTHER INFORMATION Item 1. Legal Proceedings 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults upon Senior Securities 11 Item 4. Reserved 11 Item 5. Other Information 11 Item 6. Exhibits 11 SIGNATURES 12 2 INTERIM FINANCIAL STATEMENTS The unaudited interim financial statements have been prepared in accordance with generally accepted accounting principles in the United States for interim financial information and with the instructions under Regulation S-X of the Securities and Exchange Commission (“SEC”) Form 10-Q. Accordingly, they do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements. Therefore, these financial statements should be read in conjunction with the Company’s audited financial statements and notes thereto for the year ended December 31, 2013. The financial statements included herein are unaudited; however, they contain all normal recurring accruals and adjustments that, in the opinion of management, are necessary to present fairly the Company’s financial position as of the period reporting date, and the results of its operations and cash flows for the fiscal period end. The results of operations for the fiscal period end are not necessarily indicative of the results to be expected for future quarters or the full fiscal year. FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934.These statements involve risks and uncertainties, including, among other things, statements regarding our business strategy, future revenues and anticipated costs and expenses.Such forward-looking statements include, among others, those statements including the words “expects,” “anticipates,” “intends,” “believes,” “may,” “will,” “should,” “could,” “plans,” “estimates,” and similar language or negative of such terms.Our actual results may differ significantly from those projected in the forward-looking statements.Factors that might cause or contribute to such differences include, but are not limited to, those discussed in Item 2 “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”You are cautioned not to place undue reliance on the forward-looking statements, which speak only as of the date of this report.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we do not know whether we can achieve positive future results, levels of activity, performance, or goals.Actual events or results may differ materially.We undertake no obligation to publicly release any revisions to theforward-looking statements or reflect events or circumstances taking place after the date of this document. 3 PART IFINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Green Planet Bioengineering Co., Ltd. Balance Sheets June 30, December 31, (Unaudited) ASSETS Current assets $
